Fitzsimohs, J.
The complaint contains, we think, all .the necessary allegations. Morton v. Tucker, 145 N. Y. 244.
It was not necessary to obtain leave of the court to bring an action against the sureties on the bond. It took the place of the liened property, and only the same proceedings were necessary to prosecute the bond as were required to foreclose the lien. Under the complaint- the plaintiff was entitled to a judgment of foreclosure; that being so, he had the right to a judgment against the sureties, on the bond.
The judgment is affirmed, with costs.
Yah Wyck, Ch. J., and McCarthy, J., concur.
Judgment affirmed, with costs.